Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 2, 4-11, 13-18 and 20 are pending.
Claims 3, 12 and 19 have been cancelled.
Claims 1, 10 and 17 are independent claims.
The arguments regarding the prior art rejections in light of the amendments are convincing.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-11, 13-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
 The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
The bolded portions of the independent claims 1, 10 and 17 are descriptions of the abstract idea.

1. (Currently Amended) A method comprising:
receiving seismic data acquired by at least one receiver of a geologic survey system configured to perform a geologic survey of a subterranean formation, wherein the seismic data is associated with reflected acoustic signals generated by a source of the geologic survey system;
calculating a ground force signal by stacking the acoustic signals generated by the source;
calculating, using the ground force signal, a time and depth variant quality factor (Q) of the subterranean formation, wherein the at least one receiver comprises a plurality of receivers, and wherein calculating, using the ground force signal, the time and depth variant quality factor (Q) of the subterranean formation comprises:
calculating, using the ground force signal, a respective Q for a plurality of intervals in the subterranean formation, wherein the plurality of intervals are defined by a respective depth of the plurality of receivers within the subterranean formation;
compensating, based on the time and depth variant Q, attenuation in the seismic data; and
using the compensated seismic data to generate seismic images of the subterranean formation.

10. (Currently Amended) A device comprising:
one or more processors; and
a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations comprising:
receiving seismic data acquired by at least one receiver of a geologic survey system configured to perform a geologic survey of a subterranean formation, wherein the seismic data is associated with reflected acoustic signals generated by a source of the geologic survey system;
calculating a ground force signal by stacking the acoustic signals generated by the source;
calculating, using the ground force signal, a time and depth variant quality factor (Q) of the subterranean formation, wherein the at least one receiver comprises a plurality of receivers, and wherein calculating, using the ground force signal, the time and depth variant quality factor (Q) of the subterranean formation comprises:
calculating, using the ground force signal, a respective Q for a plurality of intervals in the subterranean formation, wherein the plurality of intervals are defined by a respective depth of the plurality of receivers within the subterranean formation;
compensating, based on the time and depth variant Q, attenuation in the seismic data and
using the compensated seismic data to generate seismic images of the subterranean formation.

17. (Currently Amended) A non-transitory computer-readable medium storing instructions executable by a computer system to perform operations comprising:
receiving seismic data acquired by at least one receiver of a geologic survey system configured to perform a geologic survey of a subterranean formation, wherein the seismic data is associated with reflected acoustic signals generated by a source of the geologic survey system;
calculating a ground force signal by stacking the acoustic signals generated by the source;
calculating, using the ground force signal, a time and depth variant quality factor (Q) of the subterranean formation, wherein the at least one receiver comprises a plurality of receivers, and wherein calculating, using the ground force signal, the time and depth variant quality factor (Q) of the subterranean formation comprises:
calculating, using the ground force signal, a respective Q for a plurality of intervals in the subterranean formation, wherein the plurality of intervals are defined by a respective depth of the plurality of receivers within the subterranean formation:
compensating, based on the time and depth variant Q, attenuation in the seismic data; and
using the compensated seismic data to generate seismic images of the subterranean formation.

The limitation “receiving seismic data…” is insignificant extra solution activity.  The description of the type of data fails to positively recite the requirement of performing the action of taking the data using a physical device.  The data description limitation is merely defining the type of data to be received rather than any physical action of performing a measurement using a particular device.
The limitations “generate seismic images” are a generic data reporting step of general data associated with a formation examined with acoustic measurements.  There is no specificity of the type of data, e.g. the particular measured parameter, nor of any particular image based on the undefined data.  Thus the limitations are merely statements of insignificant extra solution activity in the overall field of use of data related to subterranean formations.
Claim10 includes additional limitations reciting generic computer elements which are insignificant additional elements.  Claim 17 recites using generic computer readable media which is an insignificant additional element.
The bolded abstract idea comprises both mental steps and a mathematical algorithm involving extensive calculations.  Note that there are no significant additional elements such as the explicitly recited use of any measurement devices nor of a transformation of an article.  Thus the claims merely represent the results of abstract ideas concerning calculations associated with the determination of seismic data without integration into a practical application by integrating the abstract idea into a significant additional element.
The claims fail to incorporate the abstract idea into a significant additional element to form a practical application since the claim fails to explicitly recite any significant additional elements.  
With respect to step 2B, there are no additional elements in the claims that are anything other than insignificant extra-solution activities.
Thus claims 1, 10 and 17 are deemed patent ineligible under 35 USC 101.
The dependent claims 2, 3-9, 11, 13-16, 18 and 20 just further describe either the abstract idea, or provide further descriptions of the data considered, without providing any explicit recitation of any devices or transformation of an article.
Thus the dependent claims 2, 3-9, 11, 13-16, 18 and 20 are also patent ineligible under 35 USC 101.

Regarding Prior Art
The Prior art fails to anticipate or make obvious the claimed invention.  In particular the invention determines a ground force signal which is used to calculate a time and depth variant quality factor (Q) of a formation.  In particular the respective Q is calculated for a plurality of intervals in the formation defined by the respective depth of receivers in the subterranean formation.  The seismic data is compensated using the time and depth variant Q to generate seismic images of the formation.
Zhang does an analysis of the respective Q in the formation, but limits the analysis to receivers placed above the point scatter in the formation (page 72 next to last paragraph, Fig. 6.1).  Thus the analysis is incompatible with the receivers being at depths within the subterranean formation.
Moerig et al., US 2002/0091487, teaches calculating a ground force signal by stacking the signals generated by the source ([0034]-[0035]).  However Moerig is completely silent concerning any consideration of a determination of the Q of the formation.
Hsu et al., US 2016/0177707, teaches determining a Quality Factor as a function of depth, but uses a density-viscosity sensor [0003], without any ground force signals.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857